Christianson, Ch. J.
(concurring specially). When this case was here on a former appeal, I was of the opinion that the trial court properly instructed the jury to return a verdict in favor of the defendant See Schantz v. Northern P. R. Co. 42 N. D. 377, 173 N. W. 558. Time has not altered the views which I then entertained and expressed. These views, however, were not shared by a majority of this court. They believed that under the evidence the question of negli*15gence and assumption of risk were for the jury. Hence, that was the decision of this court. And that decision, right or wrong, became the law of the case. Schmidt v. Beiseker, 19 N. D. 35, 120 N. W. 1096; 4 C. J. 1093 et seq.
In respondent’s brief on this appeal it is asserted that “the record testimony shows Raphael Schantz made two.attempts to catch the moving train before he was hurt, and was thrown off each time;” that “the record shows that there was no assurance of safety by Barron,” and, also, “that there was no order to catch the train, — nothing more than permission to do so.” These assertions, however, have nothing to support them, for the evidence is not before us. We have only the judgment roll proper, and from this it appears that the case was submitted to the jury for a general verdict; that in connection with the general verdict, the jury was directed to make answer in writing to certain special interrogatories; that the jury returned a general verdict in favor of the plaintiff for $7,500, and made answers to five different interrogatories. It also appears that the defendant moved for, and that the trial court rendered, judgment in favor of the defendant upon the special findings of the jury.
The sole question presented on this appeal is whether the finding of the jury that Raphael Schantz, in the exercise of reasonable care, should have known that he might be injured if he attempted to catch the moving freight train, was so variant from and contrary to the general verdict that, if the answer to the special interrogatory is true, it would follow as a conclusion of law that the general verdict is unwarranted. 38 Cyc. 1927 et. seq. “Special findings are inconsistent with the general verdict when they as a matter of law authorize a different judgment from that which the verdict will authorize.” And “special findings so inconsistent with and antagonistic to the general verdict as to bo absolutely irreconcilable with it control the general verdict, and a judgment non obstante must be given according to the special findings.” 38 Cyc. 1927. But to control the general verdict the facts found by the jury in answer to the special interrogatories must be so “clearly antagonistic to it as to be absolutely irreconcilable, the conflict being such as to be beyond the possibility of being removed by any evidence admissible under the issues, so that both the general verdict and the special findings cannot stand.” 38 Cyc. 1929, 1930. *16“No presumption will be indulged in favor of answers of tbe jury to special interrogatories as against the general verdict; but, on the contrary, every reasonable intendment in favor of tbe general verdict should be indulged, and all parts of tbe verdict are to be reconciled in support thereof if it can reasonably be done.” 38 Cyc. 1928, 1929. While a special verdict will be construed most strongly against tbe party upon whom rests tbe burden of proof, a special finding received without objection will be construed most strongly against tbe party in whose favor it is found. 38 Cyc. 1930. On tbe record before us in this ease, therefore, we must assume that tbe evidence adduced was sufficient to justify findings, and that tbe jury did in fact find in favor of tbe plaintiff upon every material issue of fact raised by tbe pleadings, — excepting alone tbe question of fact covered by finding above referred to. And tbe question presented here is whether tbe facts found by tbe jury in such finding are such that it would follow therefrom as a matter of law that tbe plaintiff is not entitled to recover, even though all tbe other issues of fact raised by thé pleadings in tbe case were found in bis favor.
Tbe defendant contends that tbe finding establishes, as a matter of law, that ^Raphael Schantz assumed tbe risk of tbe injuries, I do not believe that tbe finding may be so construed. I do not believe that this finding establishes anything more, or any other or different condition, than that indisputably established by tbe evidence upon tbe former appeal. And, in view of tbe decision then made by this court, I agree with Mr. Justice Birdzell that even though tbe facts were as found by tbe jury in such special finding, it would still be a question for the jury, — in view of all tbe circumstances alleged in tbe complaint, including tbe youth of tbe deceased, and tbe order given by tbe foreman, — to say whether tbe deceased assumed the risk of tbe injuries. I disagree, however, with what is said in tbe principal opinion written by Mr. Justice Grace, and in paragraph 3 of tbe syllabus, upon this matter. I do not believe that it follows in all cases that “where tbe master orders and commands tbe servant to do an act involving extraordinary danger, the servant is justified in obeying tbe command, and by so doing does not assume tbe risk;” and that “in such case, the risk is taken by tbe master.” I believe that where tbe servant acts in obedience to an order, as a general rule, it is for tbe jury to say whether *17tbe servant assumed the risk. 4 Labatt, Mast. & S. 2d ed. p. 3927; Hennessy v. Ginsberg, 46 N. D. 229, 180 N. W. 796. There are cases, however, wherein the evidence shows that the danger is one so thoroughly known to and appreciated by the servant; or where the danger' to be encountered is at once so obvious and serious that a person, situated as the servant was, necessarily must have known and appreciated the danger. In such cases, — where the evidence is such that reasonable men in the exercise of reason and judgment can reach only one conclusion, — the question of a command is not of itself sufficient to make the question of assumption of risk one of fact for the jury.